Goss, J.,
concurring. My views of this case are that our decision should be along the following lines: (1) As the power to impose the tax is a legislative one, as to which all authorities seem agreed, the basis for this tax must be found in an expense authorized by the state legislature. The rate must be determined from this expense, and cannot exceed 4 mills. The expense to be applied to the existing valuation must be determined as provided by law (§ 2148, Comp. Laws 1913), and determined from two sources. These are: (1) Specific appropriations made. And in determining what are specific appropriations, that must be regarded as specific which can be made specific; under which rule an appropriation by a mill or portion thereof is a specific appropriation. The other source is found in the words of the statute (§ 2148), “and the estimated general expense of the state as made by the auditor.” This general expense of state is limited to the three arms of government, *592legislative, judicial, and executive, and again by tbe fact that such expense must have been expense authorized by some legislative act, and ■which expense must be met by taxation, as a tax cannot be imposed under such circumstances except to meet a legitimate expense.
With the basis for computation of the rate thus fixed, the question confronts us, as it did the board, of what to do when, as here, the total levy upon the above basis (inclusive as it is, of appropriations for specific amounts of the mill and one-eighth tax and of the necessary expense as thus computed hy the auditor), far exceeds the constitutional taxation limit of 4 mills for such purposes, and beyond which the board cannot go.
Before proceeding further, it is well to here state that we are reviewing no act of a judicial tribunal, and therefore are not reviewing a judicial discretion. Strictly speaking, this board of equalization has no such discretion. It and the state auditor act ministerially in carrying out the mandate of the legislature, which is the only body having discretion in taxation purposes as to state taxes, and whose discretion is manifested and must be found in the appropriations authorized, and not elsewhere. The court then has authority to review the ministerial acts of this board, even though such acts may involve a certain amount or kind of judgment as to the method of following the law, and we must determine whether the method prescribed by the legislature has been followed. The question then resolves to whether this board has in so acting pursued the course prescribed by law in meeting the exigencies, passed up to it by the legislature, of determining either what items, or what parts of the total levy in the aggregate exceeding 4 mills called for by the appropriations, shall be provided for by taxation.
In casting about to find some rule to apply to the situation in hand, it is first necessary to determine whether any portion of the total levy to be made is of funds that are by law recognized as preferred over others. If so, the legislature must be deemed to have known such fact, .and had it in mind in its appropriations of the total proceeds when they shall be raised. And here we find a recognized general division into preferred and nonpreferred items. Such amounts of this total levy as is necessary to pay what is strictly state expense, that is, disbursements necessary for maintaining and keeping in running the co-ordinate branches of our government, namely, legislative, executive, and judicial, *593must be first met, and as such constitute a preferred class. This results from the fact that it is inconceivable, and contrary to all intents of the constitution as well, that for a moment the state government should cease. As the government is made up of its co-ordinate branches, neither one of these is to be considered singly or to be given preference over the other. Inherent in the taxing power, then, is the necessity for the exercise of the full powers of state government to levy,-declare, and enforce the tax; and that portion of the total 4-mill levy necessary to run the state government as such is preferred over other agencies of government declared by the legislature or the Constitution to be necessary, but, from the nature of things, but of secondary importance. Included in and as a part of necessary state expenses as classified and defined must be such amounts as are necessary to care for the penal institutions, as it is necessary that they exist and be provided for to protect organized society, the state. For identical reasons the state insane asylum must be provided as state expense, strictly speaking. And the same is true as to the institution for the feeble minded, which institution, by the constitutional provision subdiv. 8, § 215, and the 6th constitutional Amendment, must be regarded as of the same class. But farther we do not care to go in classifying state institutions along this line.
Thus the general fund is first- divided into the preferred and nonpreferred, according to the foregoing classification. The state board will determine the portion of the total 4 mills that, under the rule heretofore announced, should be necessary to care for the strictly state expense, and levy that amount without diminution or deduction whatever.
As to the balance over and above state expenses, in the absence of some legislative provision that a particular levy shall in all events have priority over others of its classification, I can see no reason why any specific appropriation, whether its levy be called for in specific amounts or by a mill apportionment, is to be preferred over any other. The fact that each is devoted to some object declared public and necessary by the legislature does not of itself say that one object so declared was of more importance than another to the legislative mind. TIence, there being no further apparent method of division or classification, one of two things must be done: (1) Either the appropriation given priority *594according to time of enactment, or else (2) all appropriations be deemed equally meritorious and pro rated until in the aggregate they do not exceed, when combined with the necessary state expense as classified, the constitutional limit of levy of 4 mills. As to the first, it would seem as though we were without authority to determine an intent in the legislature that priority should occur according to priority of time of enactment. As is said in Gray on Limitation of Taxing Power, § 2031, why not regard each successive appropriation made “as repealing so much of the earlier acts as was inconsistent with it?” and thus validate and recognize all appropriations on a pro rata basis. And again, as mentioned by that author (§§ 2025, 2026), the appropriations are primarily to disburse moneys on the assumption that the amounts shall be legally raised, and to that extent the question of levy by taxation is not involved in the appropriation bills, and hence not within the intent of the legislature, thereby necessarily rendering it impossible to say that one appropriation of moneys should have precedence over another, there really being no legislative intent to be arrived at on the question. That authority says (§ 2026): “The pro rata method of reduction seems to be the fairest rule to apply to taxes of equal legislative grade levied at the same time, where the aggregate of the levies exceeds the prescribed limitation.” The term, “levying it at the same time,” has reference to the act of this board in laying the tax to raise the appropriations made. ILence, unless there be some specific contrary enactment, all said appropriations must be scaled down pro rata. And here we come to chap. 146, Oomp. Laws 1913, providing for a levy of 1-J mills, to be computed by the county auditor, who shall forward the proceeds to the state treasurer, who in turn shall apportion the fund according to certain percentages and then disburse it according to the section of the act appropriating it. Does this act evidence a legislative intent to confer priority upon this appropriation over other appropriations because of the fact, peculiar to this bill alone, that it is both a legislative levy and an appropriation, and has attempted to direct in a special manner how the tax shall be spread and subsequently collected and distributed ? It is noticeable that the act purports to be a legislative levy, but I do not believe the bill should be construed as an attempt to levy this tax without the instrumentality of the state equalization board, as would perhaps put the levy into a preferred class. The bill is not to be *595construed as a direction to the county auditor to levy 1-| mills in any event and independent of the action of the state board of equalization. Every standing appropriation authorizes the constituted taxing authorities to meet it, and it is met by the action of the hoard authorized to levy. No opinion is expressed on the constitutionality of this particular statute. Whether it sufficiently appears from it as an entirety, when considered with the first bill of similar kind and phraseology as illustrated by chap. 156, Laws of 1901, that this bill (chap. 148, Sess. Laws 1913) when enacted was with the idea that § 174 of our state Constitution, limiting the rate to 4 mills on the dollar of taxation had application only to what we herein classify as technically “the expense of the state,” and did not include all other expenses, such as taxation for educational institutions, and hence leaving them unlimited, it is unnecessary to decide. If so, when this bill was passed under said belief that, and with the intent that, it should be an appropriation in excess of the constitutional limit, the bill would be clearly unconstitutional, as the constitutional limit applies to all appropriations for whatever purpose except the levying of “a sufficient sum to pay the interest on the state debt.” It is assumed, therefore, without deciding the question, that chap. 148, Sess. Laws 1913, is valid as an appropriation of moneys, and not unconstitutional; and that the tax to be levied thereunder, although specifically directed to he calculated by the auditor, is presumed to be a levy imposed in the usual way and subject to whatever authority the state board of equalization may have over all appropriations of that class. It may be noted that the 2d section of the bill, relative to the computation by the county auditor, loses its apparent significance when we remember that said official must in any event compute the tax. And the same is true as to its apportionment, contained in the 3d provision of the act, it being the duty of the state treasurer upon collection of the tax to credit it to the fund for which it is levied, and to disburse it according to the levy. So §§ 3 and 4 of the act add nothing to it, The same procedure would be carried out even though §§ 1, 2, and 3 were omitted altogether from the bill. The 1st section, although purporting to be a direct legislative levy, is no more direct and no different a levy from any other, every levy being a legislative act; as is said in Vallelly v. Park Comrs. 16 N. D. 25, 15 L.R.A. (N.S.) 61, 111 N. W. 615, at page 31 of the state report. “It is con*596ceded, and could not be reasonably doubted, that the power to levy taxes is a legislative power.” And so it matters not that the bill provides for a levy and an appropriation thereafter, as the same thing would be accomplished by the usual appropriation bill, with the results the same in either instance. No sufficient reason appears for holding this appropriation bill to be a preferred one. Such being the case, this appropriation should be pro rated equally with all others of its class; and the fact that many of the appropriations are in specific amounts, while this is yet to be calculated on a mill basis, makes no difference. All should be pro rated on the principle that expenses of an equal class and having no preference one over the other should be equally cut in making the state’s disbursements not overdraw the state pocketbook.
Among the items to pay for which provision must be made is an item of $6,000 for printing constitutional amendments for the election just passed. My understanding of this item is that § 2296, Rev. Codes 1905 (§ 3190, Comp. Laws 1913), furnishes sufficient basis for its inclusion in the auditor’s estimate of strictly state expenses, and as such it is a preferred claim. We are not called upon to examine the various other appropriations made to determine the constitutionality of each of them, nor are we asked to do so.
What has here been said has been upon the conceded proof now before the court, that after all questionable items of appropriation are deducted there will not be remaining to exceed the proceeds of 1 mill upon the assessed valuation, so that when it is determined that the educational institutions must pro rate, it is also thereby decided that they can receive no more in the aggregate than 1 mill of the 4 mills levied. This in fact passes upon all questions necessarily involved. In my opinion the board should determine the amount of the preferred levy of state expense proper, and levy a rate sufficient to meet the same in full; that it should next compute the total valid appropriations made for the ensuing year, including the appropriation by the l-£ mill tax for the educational institutions, and then pro rate all said appropriations and rate equally, so that a levy for each and all the items of appropriations shall bear the same ratio to the total fund possible to be raised over state expenses and within the 4 mill limit.
Per Curiam.
Immediately after the filing of the above opinion *597respondents’ counsel made application to this court requesting that it add to or incorporate into its opinion or file a supplementary opinion herein designating the particular class to which each separate appropriation involved properly belongs. After such request was made a hearing was had by counsel and after dnly considering the matter and deeming such classification by this court unnecessary in order to enable the respondents to comply with the rule announced by the court for their guidance, such request is hereby denied.